DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “joined…at flanges” but this claim depends from Claim 1 that recited the tower section has an upper flange and a lower flange. It is unclear if the flanges from Claim 2 are part of the flanges from Claim 1 or different.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This claim depends from Claim 1 that recited “the top end being connected to the upper flange or a service platform” in the alternative but this claim recites “the service platform” in the positive. This leads to making the claim unclear.
Claim 5 recites the limitation "the cross section".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This claim depends from claim 1 that recites “a first tower section having an upper flange, a lower flange” but this claim merely recites “a flange”. It is unclear if this flange is one of the upper or lower or another flange.
Claim 9 recites the limitations “the same” and "the length".  There is insufficient antecedent basis for these limitations in the claim.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This claim depends from Claim 1 that recited “the top end being connected to the upper flange or a service platform” in the alternative but this claim recites “the service platform” in the positive. This leads to making the claim unclear.
Claim 12 [and its dependents] are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 1 recites “a mast” but line 5 also recites “a mast”. It is unclear if the mast from line 5 is the same or different.
Claim 12 [and its dependents] recites the limitation "the other" on Line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 [and its dependents] are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 3 recites “a first tower section” but line 12 recites “the tower section”. It is unclear if this was meant to be the “first” tower section or a different section of the tower.
Claim 15 recites the limitation "the cavity".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent DE 10 2009 055 726 [hereinafter ‘726].
Regarding claim 1, ‘726 teaches in Figures 1-3, a tower (100) comprising: a first tower section (T2) having an upper flange (F), a lower flange (F), and a tower wall [shot]; and a mast (10a-g), wherein the mast (10a-g) comprises a ladder (L); and the mast (10a-g) comprises a top end and a bottom end, the top end being connected to the upper flange (F) or a service platform (P), and the bottom end being connected to the lower flange (F), so that the mast is not attached to the tower wall [self-supporting (Abstract)].
Regarding claim 2, as best understood, ‘726 teaches in Figures 1-3, the tower (100) comprises a second tower section (T3), wherein the second tower section (T3) is joined to the first tower section (T2) at flanges (F).
Regarding claim 3, ‘726 teaches in Figures 1-3, the mast (10a-g) comprises a plurality of mast modules (10a-10g) stacked on top of each other or assembled with each other.
Regarding claim 4, ‘726 teaches in Figure 2, the tower (100) comprises a service platform (P2) supported by the upper or the lower flange (F).
Regarding claim 5, as best understood, ‘726 teaches in Figure 4, a number of brackets (ST) to support the mast (10g) to the service platform (P4), wherein a bracket (ST) comprises a body configured to surround, at least partially, the cross section of the ladder (L).
Regarding claim 6, ‘726 teaches in Figure 2, the mast (10b) comprises a first longitudinal ladder beam [side rail of ladder], a second longitudinal ladder beam [opposing side rail of ladder], and braces [rungs of the ladder] connecting the first and second ladder beams.
Regarding claim 8, as best understood, ‘726 teaches in Figure 2, a support beam (S) for the mast (10b), wherein the support beam (S) is transversely disposed to a tower section (10b) and is detachably joined [telescoping function allows support element to contact inner tower wall which is connected to flange] to a flange (F) and the mast (10b).
Regarding claim 9, ‘726 teaches in Figure 3, a service elevator associated with the mast, wherein an elevator cabin suns laterally to the mast and in the same direction as the length of the mast.
Regarding claim 10, ‘726 teaches the mast is connected to the tower section only through the upper and lower flanges [self-supporting (Abstract)].
Regarding claim 11, as best understood, ‘726 teaches in Figure 2, the mast (10b) is connected to the tower section (T2) only through the service platform (P2) and the lower flange (F).
Regarding claim 12, as best understood, ‘726 teaches in Figures 1-5, a method [a process of assembling and connecting] for installing a mast (10a-g) on a tower (100), the tower (100) comprising: a first tower section (T2) having an upper flange (F), a lower flange (F), and a tower wall [shot]; and a mast (10a-g), wherein the mast (10a-g) comprises a ladder (L); and the mast (10a-g) comprises a top end and a bottom end, the top end being connected to the upper flange (F) or a service platform (P), and the bottom end being connected to the lower flange (F), so that the mast is not attached to the tower wall [self-supporting (Abstract)]; the method comprising: assembling a number of mast modules (10a-10g) one after the other; connecting a top end of the mast (10a-g) to an upper flange (F) or service platform (P) and a bottom end of the mast (10a-g) to a lower flange (F) of the tower section (T2).
Regarding claim 13, ‘726 teaches in Figures 1-5, the tower section (T2) is made from steel [see Specification], the method further comprising: providing a tower section in a horizontal arrangement [see Figure 5]; detachably coupling a support beam (S) with a flange (F); detachably coupling a mast module (10a-g) with the support beam (S).
Claim Rejections - 35 USC § 103
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over German Patent DE 10 2009 055 726 in view of US Patent Application Publication # 2015/0292263 [hereinafter ‘263].
Regarding claim 7, ‘726 teaches a tower with longitudinal ladder beams and braces but does not teach the braces are pivotally joined to the ladder beams. However, ‘263 teaches a pivotal connection (Paragraph 0057) so ladder beams are movable relative to each other. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the braces pivotal to the ladder beams such that the ladder can be folded for smaller transportation.
Regarding claim 16, ‘726 teaches in Figures 1-3, a tower (100) comprising: a first tower section (T2) having an upper flange (F), a lower flange (F), and a tower wall [shot]; and a mast (10a-g), wherein the mast (10a-g) comprises a ladder (L); and the mast is not attached to the tower wall [self-supporting (Abstract)]; the mast (10b) comprises a first longitudinal ladder beam [side rail of ladder], a second longitudinal ladder beam [opposing side rail of ladder], and braces [rungs of the ladder] connecting the first and second ladder beams. ‘726 does not teach the braces are pivotally joined to the ladder beams. However, ‘263 teaches a pivotal connection (Paragraph 0057) so ladder beams are movable relative to each other. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the braces pivotal to the ladder beams such that the ladder can be folded for smaller transportation.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over German Patent DE 10 2009 055 726.
Regarding claim 15, ‘726 teaches in Figure 5, providing a tower section (T2) in an erected arrangement; introducing a number of assembled mast modules (10) into the cavity of the tower section (T2). ‘726 does not teach the tower section is made from concrete. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tower section from concrete since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Prior Art does not anticipate or make obvious a method of installing a mast on a tower comprising the mast not attached to the tower wall and the mast module is in a folded configuration and ladder beams are moved away from each other so that the mast module adopts an expanded configuration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635